 



Exhibit 10.1
AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AGREEMENT is entered into as of August 25, 2006 by and between
HearUSA, Inc., having its principal office at 1250 Northpoint Parkway, West Palm
Beach, Florida 33407 (“Borrower”) and Siemens Hearing Instruments, Inc., having
an office at 10 Constitution Avenue, Piscataway, New Jersey 08854 (the “Lender”)
and amends that certain Amended And Restated Credit Agreement between the
parties dated as of February 10, 2006 (the “Credit Agreement”). All capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Credit Agreement.
RECITALS
     Whereas, Borrower and Lender have agreed to modify the terms of the Credit
Agreement as set forth in this Amendment To Amended And Restated Credit
Agreement (“Agreement”).
     Now, therefore, in consideration of the Lender’s continued extension of
credit and the agreements contained herein, the parties agree as follows:
AGREEMENT

          1.   MODIFICATIONS. The Credit Agreement be and hereby is modified as
follows:
 
       
 
  (A)   Definitions.
 
       
 
  (i)   The following definitions are hereby added to the Credit Agreement:
 
       
 
      “Tranche C-1 Loan”, “Tranche C-2 Loan,” and “Tranche C-3 Loan” shall have
the meanings specified in Section 2.03(c).
 
       
 
  (ii)   The definition of “Tranche C Loan” is hereby deleted, and replaced with
the following:
 
       
 
      “Tranche C Loan” has the meaning specified in Section 2.01(c), and shall
include the Tranche C-1 Loan, the Tranche C-2 Loan, and the Tranche C-3 Loan.
 
       
 
  (iii)   The definition of “Tranche C Loan Commitment” is hereby deleted, and
is replaced with the following:
 
       
 
      “Tranche C Loan Commitment” means the commitment of the Lender to make the
Tranche C Loan to the borrower on the Closing Date in the principal amount of
$21,064,665.09 and the option of the Lender to make additional Tranche C Loans
to the Borrower pursuant to Section 2.01(c), all in an aggregate principal
amount not to exceed $26,000,000 less any amounts outstanding under the Tranche
A Loan and Tranche B Loan.
 
       
 
  (B)   Section 2.03(c) is hereby deleted, and replaced by new Section 2.03(c)
to read as follows:
 
       
 
      (c) Repayment of Tranche C Loans. (i) Tranche C-2 Loan. Effective on the
Closing Date, the principal balance of the Tranche C-1 Loan was $6,636,130.93
(the “Tranche C-2 Loan”). On the first day of each month commencing on the first
day of March 2006 and ending on the Maturity Date (a “Tranche C Monthly Payment
Date”) the Borrower shall repay the principal balance of the Tranche C-

1



--------------------------------------------------------------------------------



 



         
 
      2 Loan, along with accrued and unpaid interest thereon as provided by
Section 2.06(b), in equal amortized monthly payments each in an amount of
$130,000 (each such amount the “Fixed Monthly Tranche C Payment”). (ii) Tranche
C-1 and Tranche C-3 Loans. Effective on the Closing Date, the principal balance
of the Tranche C-1 Loan was $14,428,534.16 (the “Tranche C-1 Loan”). Effective
on the Closing Date, the principal balance of the Tranche C-3 Loan was $0 (the
“Tranche C-3 Loan”). All loans made under Tranche C until and including June 30,
2006 shall be made as Tranche C-1 Loans and all loans made under Tranche C after
June 30, 2006 shall be Tranche C-3 Loans. On the 20th day after the last day of
each Fiscal Quarter commencing with the fourth quarter of 2006 (i.e., on
January 20, 2007) and ending on the Maturity Date (a “Tranche C Quarterly
Payment Date”), subject to the deemed payments credits as contemplated by
Section 2.03(d) below, the Borrower shall pay an amount equal to $730,000, plus
accrued and unpaid interest as provided by Section 2.06(b) (each such amount,
the “Required Tranche C Quarterly Payment”), which shall be applied to the
following Loans, to the extent of their outstanding balances, in the following
order: first, to the Tranche C-1 Loan, then to the Tranche C-3 Loan, then to the
Tranche C-2 Loan, then to the Tranche B Loan.
 
       
 
  (C)   Section 2.06(b) is hereby deleted, and replaced by new Section 2.06(b)
to read as follows:
 
       
 
      The parties acknowledge that interest shall accrue on the principal
balance of the Tranche C-2 Loan made on the Closing Date at the fixed rate of
7.44465% per annum, payable monthly, in advance, in accordance with
Section 2.03(c). The Tranche C-1 Loan shall accrue interest at a rate per annum
equal at all times to the Prime Rate plus 1.0% and shall be payable on the 20th
day after the end of each Fiscal Quarter, subject to the deemed payments credits
as contemplated by Section 2.03(d). With respect to each Tranche C-3 Loan,
Borrower agrees that such Loans shall accrue interest at a rate per annum equal
at all times to the Prime Rate plus 1.0% from the date deemed made until the
principal amount thereof shall be paid in full; however, such interest shall
accrue and be added to the principal amount of the Tranche C-3 Loan (i.e.,
compounded) on each Tranche C Quarterly Payment Date until paid in full, except
that such accrued interest under Tranche C-3 Loans shall not be compounded, but
shall instead become due and payable on each Tranche C Quarterly Payment Date,
to the extent that compounding such interest would cause the aggregate amount of
all Obligations to exceed the Tranche C Loan Commitment. Each Tranche C-3 Loan
shall be deemed to be made on the first day of the Fiscal Quarter in which such
Tranche C Loan is made.
 
       
 
  (D)   Section 2.05 is hereby deleted, and replaced by new Section 2.05 to read
as follows:
 
       
 
      Section 2.05. Mandatory Prepayment of Loans.
 
       
 
      (a) The Borrower shall prepay the Loan Balance upon receipt by the
Borrower or any of its Subsidiaries of the net proceeds of any issuance of Stock
or Stock Equivalents by the Borrower or any of its Subsidiaries (other than the
proceeds received by the Borrower in connection with the exercise by any of the
Borrower’s or its Subsidiaries’ employees of any option issued pursuant to any
of the Borrower’s or its Subsidiaries’ stock option plans), in an amount equal
to 25% of such net proceeds. Such prepayment shall be applied as set forth in
Section 2.05(c).

2



--------------------------------------------------------------------------------



 



         
 
      (b) The Borrower shall prepay the Loan Balance within 120 days after the
last day of each fiscal year, in an amount equal to 20% of Excess Cash Flow for
such fiscal year.
 
       
 
      (c) Prepayments under 2.05(a) and 2.05(b) shall be required during the
existence of any outstanding balance under, and shall be applied to, the
following Loans, to the extent of their outstanding balances, in the following
order: first, to the Tranche C-3 Loan, then to the Tranche C-2 Loan, then to the
Tranche C-1 Loan, then to the Tranche B Loan.
 
       
 
  (E)   Section 4.12 is hereby deleted, and replaced by new Section 4.12 to read
as follows:
 
       
 
      Section 4.12. Acknowledgement of Outstanding Obligations.
 
       
 
      The Borrower acknowledges and agrees that, as of the Closing Date, the sum
of TWO MILLION TWO HUNDRED SIXTY-FOUR THOUSAND THREE HUNDRED NINETY-SEVEN AND
THIRTY-ONE ONE-HUNDREDTHS United States Dollars ($2,264,397.31) will be due and
owing under the Tranche A Loan, and the sum of TWENTY-ONE MILLION SIXTY-FOUR
THOUSAND SIX HUNDRED SIXTY-FIVE AND NINE ONE-HUNDREDTHS United States Dollars
($21,064,665.09) will be due and owing under the Tranche C Loan.
 
       
 
  (F)   Schedule I is hereby deleted, and replaced by new Schedule I attached
hereto.
 
        2.   ADDITIONAL ACKNOWLEDGMENTS. Borrower acknowledges and represent
that:
 
            (A)     The payment of $130,000 made by the Borrower to the Lender
on or about February 24, 2006 for application against those portions of the
indebtedness under the Original Loan Agreement which were ultimately rolled into
the Tranche C Loan to be repaid at the rate of $130,000 per month, shall not be
credited to the Tranche C Loan, but shall instead be credited against the
related prior balance due under the Original Loan Agreement.
 
            (B)     The Credit Agreement and other Loan Documents, as amended
hereby, are in full force and effect without any defense, claim, counterclaim,
right or claim of set-off;
 
            (C)     After giving effect to this Agreement, no Default or Event
of Default under the Loan Documents has occurred;
 
            (D)     Borrower has taken all necessary action to authorize the
execution and delivery of this Agreement; and
 
            (E)     This Agreement is a modification of an existing obligation
and is not a novation.

3.      MISCELLANEOUS. This Agreement shall be construed in accordance with and
governed by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, then
the Credit Agreement, shall control.

3



--------------------------------------------------------------------------------



 



4.     COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart shall be deemed an original, but all such counterparts shall
together constitute one and the same agreement.
IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year first above written.

            HEARUSA, INC.
      BY:             Name:            Title:         

            SIEMENS HEARING INSTRUMENTS, INC.
      BY:             Name:            Title:         

4



--------------------------------------------------------------------------------



 



Schedule I
ACQUISITION GUIDELINES
     This Schedule I sets forth the manner in which Lender shall advance monies
under either the Tranche B or Tranche C-3 Loans, which funds must be used by the
Borrower for the acquisition or investment by Borrower in a Subsidiary or
another Person, or a division, group or individual(s) (each, an “Acquisition
Target”) either through an acquisition (of either Stock or other securities or
assets), merger or organic growth. To the extent that the Lender advances such
monies, such advances shall be calculated in accordance with the following
guidelines:
          1) If an Acquisition Target purchases less than or equal to 40% of its
hearing aids from Lender or an affiliate of Lender, then Lender shall be
required to make a Loan under Tranche B in the amount calculated as set forth
below. If an Acquisition Target purchases more than 40% of its hearing aids from
Lender or an affiliate of Lender, then Lender may, in its sole and absolute
discretion, choose to make a Loan under Tranche B in the amount calculated as
set forth below. If Lender makes a Loan under Tranche B, it may also, in its
sole and absolute discretion, choose to make an additional Loan under Tranche C
in the amount calculated as set forth below.
          2) If Lender makes a Loan under Tranche B, the Loan will be in an
amount corresponding to 1/3 of no more than 70% of the last twelve months’
trailing net revenues of the Acquisition Target. To the extent that any funds
are requested by Borrower in excess of this formula, and to the extent that
Lender determines, in its sole and absolute discretion, to make a Loan for such
additional sum, such additional sum will be made, if at all, as a Tranche C-1
Loan for those loans made on or before June 30, 2006 and Tranche C-3 for those
made after June 30, 2006.
          3) A Stand-Alone Acquisition is made when the Acquisition Target, once
acquired, remains in a separate location and has a separate “ship to” account
with Siemens.
          4) A Roll-In Acquisition is made when the Acquisition Target has its
assets rolled into an existing location of Borrower and Borrower uses an already
existing “ship to” account with Siemens for such Acquisition Target.

5